DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed 1/10/22 in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/10/22 has been entered.
Claims 1-2 have been amended.
Claims 40-42 have been added.
Claims 1-3, 5-18, 20-21, 23-26, 28-42 are pending.
Claims 2 and 26 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected species.  Claims 32-39 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Claims 1, 3, 5-18, 20-21, 23-25, 28-31, and 40-42 are being acted upon.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claim(s) 1, 3, 5-11, 13-15, 17-18, 20-21, 23-25, 28-31, and 40-42 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2014/106629 (of record).
WO 2014/106629 teaches a method for obtaining immune stimulatory dendritic cells comprising providing an extracorporeal quantity of human subjects blood comprising monocytes, activating said monocytes to induce their differentiation into immunostimulatory APCs in the absence of apoptotic agents (see page 5, 7-8, and 11).  .  
	Applicant’s arguments filed 1/10/22 have been fully considered, but they are not persuasive.
	Applicant argues that while the prior art may provide an explanation as to the varying clinical treatment of T cell leukemia by ECP, they by no means make clear the differential effects observed in GvHD,  which the present application makes clear.
The claims are not directed to a method of differentiating the effects of ECP on GVHD and the prior art makes obvious the claimed method for the reasons set forth above.

These are not limitations required in the present claims.
	Applicant argues that the present application demonstrates that incubating monocytes overnight increases expression of HLA-DR and CD83, suggesting that increasing the number of platelet monocyte interactions.  Applicant also argues that the specification demonstrates that the differentiation requires sheer force. 
The claims do not recite an overnight incubation step.  Furthermore, WO 2014/106629 teaches that the differentiation is induced via interaction with platelets and/or plasma components and teaches the importance of applying sheer force as noted above. 
Applicant further argues that the specification demonstrates that the absence of 8-MOP and UVA is required to produce immune-stimulatory APCS.
WO 2014/106629 teaches that the immune-stimulatory antigen presenting cells dendritic cells are made from monocytes by applying physical forces in the absence of 8-MOP/UVA and cytokines cocktails, as noted above.
Applicant cites the post-filing references Ventura and Alvero that confirms the conclusions of the inventors by demonstrating the apoptotic tumor cells can be loaded on to activated monocytes that have been passed through a flow chamber, and can be admisntered to reduce tumor size.
	The present claims are directed to a method of obtaining immune-stimulatory APCs, and not to methods of treating a tumor.  Nevertheless, WO 2014/106629 teaches that the immune-stimulatory dendritic cells can be used for treating cancer (see abstract, in particular).
	Applicant argues that WO 2014/106629 lacks proof or evidence that would have predicted with certainty that solid tumors would be treatable with the claimed method.
	Again, the claims do not require treated solid tumors, but rather are directed to a method of obtaining immune-stimulatory APCs, which taught by WO 2014/106629 for the reasons set forth above.  Furthermore, a prior art reference provides an enabling disclosure and thus anticipates a claimed invention if the reference describes the Impax Labs. Inc. v. Aventis Pharm.Inc., 468 F.3d 1366, 1383, 81 USPQ2d 1001, 1013 (Fed. Cir. 2006). See also MPEP § 2121. To the extent that Applicant’s arguments apply to reasonable expectation of success for the 103 rejections presented below, it is also noted that “certainty” is not the requisite standard for determining obviousness, rather the standard is reasonable expectation of success. The ordinary artisan would have been motivated and have a reasonable expectation of success in performing the claimed method for the reasons set forth below.

Claim(s) 1, 3, 5-11, 17-18, 20-21, 23-25, 30-31, and 40-42 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by 8,524,495 (of record). 
The ‘495 patent  teaches a method for obtaining functional dendritic cells comprising providing an extracorporeal quantity of subjects blood comprising monocytes, activating said monocytes to induce their differentiation into functional dendritic cells (see columns 4-6, in particular). The ‘495 patent teaches human dendritic cells and mammalian blood as well as performing the method using the blood of a patient (i.e. autologous, see columns 1 and 4-6, in particular).  The ‘495 patent teaches that the monocytes differentiate into functional APCs in the absence of a molecular cocktail comprising cytokines (see column 13, in particular). The ‘495 patent teaches differentiating the monocytes by subjecting said blood sample to a physical force by passing the blood through a flow chamber that allows for tunable adjustment of flow rate and the application of shear force (See columns 6-10, in particular).  The ‘495 patent teaches that the differentiation is induced via interaction with platelets and/or plasma components and in the absence of apoptotic agents (see columns 6-10, in particular). The ‘495 patent teaches that the differentiation is influenced by the flow rate (see columns 4-8) and a flow rate producing a force of 0.1 to 50 dynes/cm2 (see column 16, in particular).  The ‘495 patent teaches that the monocytes can be differentiated by passing monocytes together with plasma components and platelets through said flow chamber and applying a physical force. The ‘495 patent teaches that performing the .  

1/10/22 have been fully considered, but they are not persuasive.
Applicant argues that the claims are not anticipated for the reasons set forth above.
The claims stand rejected for the same reasons set forth above.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim 1, 3, 5-18, 20-21, 23-25, 28-31, and 40-42  is/are rejected under 35 U.S.C. 103 as obvious over 8,524,495, in view of WO 2014/106629 and Nencioni et al., 2003.
The teachings of the ‘495 patent and WO 2014/106629 are described above.  Both references teach obtaining immuno-stimulatory dendritic cells by applying monocytes to a flow chamber, applying shear force and allowing interactions with platelets and plasma components, and teach doing so in the absence of 8-MOP/UVA.  Both references teach loading the immune-stimulatory dendritic cells with disease effector agents (tumor antigens), and teach that the disease effector agents can be provided separately from the monocytes, and teach and make obvious loading the immune stimulatory dendritic cells with the disease effector agents, such as tumor cells separately rendered apoptotic with 8-MOP/UVA, for the reasons set forth above.  
Furthermore, it would be obvious to optimize the size and dimensions of the flow chamber to achieve the ratio of width/length, volumes, and dimensions recited in the instant claims. Doing so would be well within the purview of the ordinary artisan based on the teachings of the references, particularly given the size and dimensions taught by WO 2014/106629 as noted above.  Regarding the limitations of new claims 40-41, even though the apoptotic tumor cells would comprise nucleic acid for the reasons set forth above, it would also be obvious to use RNA isolated from the tumor cells, as taught by 
Applicant’s arguments filed 1/10/22 have been fully considered, but they are not persuasive.
Applicant argues that the claims are not obvious for the reasons set forth above.
The claims stand rejected for the same reasons set forth above.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3, 5-18, 20-21, 23-25, 28-31, and 40-42 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2-7, 9, 11-20 of US 11,179,417, in view of 8,524,495 and/or WO 2014/106629 and Nencioni et al., 2003.
The ‘417 patent claims a method of obtaining globally activated monocytes from a mammalian subject comprising subjecting an extracorporeal quantity of said mammalian subjects blood which comprises monocytes to a physical force to activate the monocytes.  The ‘417 patent claims that the force is provided by passing the blood through a flow chamber, and that the monocytes are also activated by interaction with activated platelets or plasms components.  The ‘417 patent claims that the monocytes are are effective for tumor immunotherapy (i.e. they are immune-stimulatory autologous APC). It would be obvious to combine said activated monocytes with disease effector cells and isolated tumor cells that are provided separately in a manner taught by the ‘495 patent, WO 2014/106629, and Nencioni to provide antigen presenting activated monocytes/immunostimulatory APC that can be used for immunotherapy.  Furthermore, optimization of the size of the flow chamber would be routine and well within the purview of the ordinary artisan based on the parameters taught by WO 2014/106629.
Applicant’s statement that the rejection be held in abeyance until allowance is acknowledged. 
 
Claims 1, 3, 5-18, 20-21, 23-25, 28-31, and 40-42 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of copending Application No. 17/529,566 in view of 8,524,495 and/or WO 2014/106629 and Nencioni et al., 2003.
The ‘566 application claims globally activated monocytes and a method of obtaining globally activated monocytes from a mammalian subject comprising subjecting an extracorporeal quantity of said mammalian subjects blood which comprises monocytes to a physical force to activate the monocytes.  The ‘566 application claims that the force is provided by passing the blood through a flow chamber, and that the monocytes are also activated by interaction with activated platelets or plasms components.  The ‘566 application claims a flow chamber having a width to height ratio of 40:1, a sheer force of 0.1 to about 20 dynes/cm2, and that the method is performed in the absence of photoactivatable agents (i.e. apoptotic agents).  The ‘566 application claims that the monocytes are capable of tumor cell phagocytosis and are effective for tumor immunotherapy (i.e. they are immune-stimulatory autologous APC). It would be obvious to combine said activated monocytes with disease effector cells and isolated tumor cells that are provided separately in a manner taught by the ‘495 patent, WO 2014/106629, and Nencioni to provide antigen presenting activated monocytes/immunostimulatory APC that can be used for immunotherapy.  Furthermore, optimization of the size of the flow chamber would be routine and well within the purview of the ordinary artisan based on the parameters taught by WO 2014/106629.
This is a provisional nonstatutory double patenting rejection.

Claims 1, 3, 5-18, 20-21, 23-25, 28-31, and 40-42 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 51-64 of copending Application No. 17,510,981, in view of 8,524,495 and/or WO 2014/106629 and Nencioni et al., 2003.
The ‘981 application claims a method of inducing differentiation of monocytes from a mammalian subject comprising subjecting an extracorporeal quantity of said mammalian subjects blood which comprises monocytes to a physical force to activate the monocytes.  The ‘981 application claims that the method is performed in the 

No claim is allowed. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY E JUEDES whose telephone number is (571)272-4471.  The examiner can normally be reached on M-F 7-3:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






Amy E. Juedes						
Patent Examiner								
Technology Center 1600
/AMY E JUEDES/Primary Examiner, Art Unit 1644